252 S.E.2d 250 (1979)
40 N.C. App. 214
William T. McCRACKEN
v.
O. B. SLOAN.
No. 7826SC303.
Court of Appeals of North Carolina.
March 6, 1979.
*251 Blum & Sheely by Shelley Blum, Charlotte, for plaintiff-appellant.
U. S. Atty. Harold M. Edwards by Asst. U. S. Atty. Susan S. Craven, Asheville, for defendant-appellee.
WEBB, Judge.
At the outset, we are faced with the question of the procedure used by the superior court to reach a judgment in this case. The parties at a pretrial conference stipulated what the evidence most favorable to the plaintiff would be. On the basis of this stipulation, the court dismissed the action and the plaintiff appealed. We hold this is a proper way for the court to enter a judgment from which an appeal may be taken. We rely on Pickelsimer v. Pickelsimer, 257 N.C. 696, 127 S.E.2d 557 (1962); Wimberly v. Parrish, 253 N.C. 536, 117 S.E.2d 472 (1960) and Rochlin v. Construction Co., 234 N.C. 443, 67 S.E.2d 464 (1951). Those cases state the rule to be: "[W]here a judge intimates an opinion on the law which lies at the foundation of the action, adverse to the plaintiff, or excludes evidence offered by the plaintiff which is material and necessary to make out his case, he may submit to a nonsuit and appeal." Rochlin, supra, at 444-45, 67 S.E.2d at 465. In Pickelsimer and Rochlin, the trial judge intimated an opinion that the plaintiffs' complaints did not state causes of action. In Wimberly, the court intimated an opinion as to the sufficiency of the evidence. We believe it is precedent for the procedure used by Judge Thornburg in this case.
Although the court below made detailed findings of fact in its order, we are not bound by them. The parties stipulated and made a part of the record what the plaintiff's evidence would tend to show. It is from this stipulation as to what the evidence would be that we must determine whether there is enough evidence to be submitted to the jury to support a claim for assault and battery.
*252 We have found no case with a factual situation which controls this case. North Carolina follows the common law principles in the civil actions of assault and battery. See 1 Strong, N. C. Index 3d, Assault and Battery, § 1, p. 463, et seq. and the cases cited therein. See also W. Prosser, Handbook of the Law of Torts (4th Ed. 1971), p. 34, et seq. We rely on these cases and this textbook authority for the principles governing this case. It has been said that assault and battery which are two separate common law actions "go together like ham and eggs." The interest in freedom from apprehension of a harmful or offensive contact with the person is protected by the action for assault. The interest in freedom from intentional and unpermitted contacts with the plaintiff's person is protected by the action for battery. It is not necessary that the contact be brought about by a direct application of force. It is enough that the defendant set a force in motion which ultimately produces the result. The gist of the action for battery is not the hostile intent of the defendant, but rather the absence of consent to the contact on the part of the plaintiff. At the same time, in a crowded world, a certain amount of personal contact is inevitable and must be accepted. Consent is assumed to all those ordinary contacts which are customary and reasonably necessary to the common intercourse of life. Smelling smoke from a cigar being smoked by a person in his own office would ordinarily be considered such an innocuous and generally permitted contact. In this case there is the added factor that the defendant was on notice that the smelling of cigar smoke was personally offensive to the plaintiff who considered it injurious to his health. In examining the plaintiff's claim, we observe that it has been said "it may be questioned whether any individual can be permitted, by his own fiat, to erect a glass cage around himself, and to announce that all physical contact with his person is at the expense of liability." See Prosser on Torts, supra at 37.
From a reading of what the plaintiff's evidence would tend to show, we can find no evidence that the plaintiff suffered any physical illness from inhaling the cigar smoke. Each of the doctor's statements say the plaintiff is allergic to tobacco smoke, but neither say that the smoking of the cigars by defendant on 3 April 1975 or 13 May 1975 could have caused a physical illness to plaintiff. There is nothing in the record to show what the plaintiff's own testimony would have been. The statements of the other witnesses do not go to the question of any physical illness to the plaintiff resulting from inhaling cigar smoke. There being no competent evidence that the plaintiff suffered a physical illness from smelling the cigar smoke, we are left with evidence that defendant smoked cigars in his own office when he knew it was obnoxious to a person in the room for him to do so. That person did experience some mental distress as a result of inhaling the cigar smoke. We hold this is not enough evidence to support a claim for assault or battery.
We express no opinion as to what the result would be if there were evidence of some physical injury, but on the facts of this case we cannot hold it is an assault or battery for a person to be subjected either to the apprehension of smelling cigar smoke or the actual inhaling of the smoke. This is an apprehension of a touching and a touching which must be endured in a crowded world.
Affirmed.
PARKER and ARNOLD, JJ., concur.